Citation Nr: 0616212	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  04-15 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for diabetes mellitus, claimed as secondary to 
medications prescribed by VA treatment providers.

2.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a heart disorder, claimed as secondary to 
medications prescribed by VA treatment providers.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for a liver disorder, claimed 
as secondary to medications prescribed by VA treatment 
providers.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to compensation under 
38 U.S.C.A. § 1151 (West 2002) for a pancreas disorder, 
claimed as secondary to medications prescribed by VA 
treatment providers.

5.  Entitlement to compensation under 38 U.S.C.A. § 1151 
(West 2002) for a skin rash, claimed as secondary to 
medications prescribed by VA treatment providers.


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from January 1945 to April 
1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  This case has since been 
transferred to the Manchester, New Hampshire VARO.

In a submission received by the RO in May 2005, the veteran 
applied for a total disability rating based upon individual 
unemployability due to a service-connected disorder (TDIU).  
This matter is referred back to the RO for appropriate 
action.

The issue of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a skin rash is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's diabetes mellitus has not been shown to be 
causally related in any manner to medications prescribed by 
VA treatment providers.

3.  There is no competent medical evidence showing a current 
heart disorder.

4.  The veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for liver and pancreas disorders were 
initially denied in an unappealed March 1997 rating decision.

5.  Evidence received into the record subsequent to the March 
1997 rating decision is new and confirms treatment for liver 
and pancreas abnormalities, which were not shown at the time 
of that decision; such evidence thus bears directly and 
substantially on the matter under consideration.

6.  The veteran's claimed liver disorder has not been shown 
to be causally related in any manner to medications 
prescribed by VA treatment providers.

7.  The veteran's claimed pancreas disorder has not been 
shown to be causally related in any manner to medications 
prescribed by VA treatment providers.


CONCLUSIONS OF LAW

1.  The criteria for compensation under 38 U.S.C.A. § 1151 
for diabetes mellitus has not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.361 (2005).

2.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a heart disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.361 (2005).

3.  New and material evidence has been received to reopen the 
claims of entitlement to 38 U.S.C.A. § 1151 for liver and 
pancreas disorders.  38 U.S.C.A. §§ 5103, 5108, 7105 (West 
2002 & Supp. 2005);); 38 C.F.R. §§ 3.156, 3.159 (2005).

4.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a liver disorder have not been met.  38 U.S.C.A. §§ 1151, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.361 (2005).

5.  The criteria for compensation under 38 U.S.C.A. § 1151 
for a pancreas disorder have not been met.  38 U.S.C.A. 
§§ 1151, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 
C.F.R. §§ 3.159, 3.361 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  Specifically, the RO has made thorough 
efforts to obtain records of treatment reported by the 
veteran and has afforded him a comprehensive VA claims file 
review addressing his claimed disorders.  

The Board is also satisfied that the RO met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claims in a July 2001 letter.  By this letter, the RO 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  Throughout the appeals process, the 
veteran has been notified of the type of evidence needed to 
substantiate his claims under the provisions of 38 U.S.C.A. 
§ 1151.

In the July 2001 letter, the veteran was also advised to 
submit additional medical records to the RO, and the Board 
finds that this instruction is consistent with the 
requirement of 38 C.F.R. § 3.159(b)(1) that VA request that a 
claimant provide any evidence in his or her possession that 
pertains to a claim.  In this regard, the Board is aware that 
the veteran reported during his March 2005 hearing that a VA 
doctor had made comments supporting his claim but had not 
provided a medical statement to that effect.  The Board is 
satisfied that the veteran has been made fully aware of his 
right to obtain such a statement and submit it to VA; 
however, he has not done so in this case.

Here, the noted "duty to assist" letter was issued prior to 
the appealed rating decision.  Moreover, as indicated above, 
the RO has taken all necessary steps to both notify the 
veteran of the evidence needed to substantiate his claims and 
assist him in developing relevant evidence.  

The Board is also aware of the considerations of the United 
States Court of Appeals for Veterans Claims (Court) in 
Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006), regarding the need for notification that a 
disability rating and an effective date for the award of 
benefits will be assigned if compensation is awarded.  
However, the absence of such notification is not prejudicial 
in this case, as no disability rating or effective date will 
be assigned.  As noted below, the evidence is against the 
claims.

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claims in this Board 
decision.  Rather, remanding this case back to the RO for 
further VCAA development would be an essentially redundant 
exercise and would result only in additional delay with no 
benefit to the veteran.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands which would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

II.  Applicable laws and regulations

When a veteran suffers additional disability or death as the 
result of training, hospital care, medical or surgical 
treatment, compensated work therapy, or an examination 
furnished by the VA, disability compensation shall be awarded 
in the same manner as if such additional disability or death 
were service-connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.361.  

38 U.S.C.A. § 1151 has been amended in the past decade, and 
the amended statute indicates that a showing of carelessness, 
negligence, lack of proper skill, error in judgment, or a 
similar instance of fault is necessary for entitlement to 
compensation for claims filed on or after October 1, 1997, as 
here.  Under these revisions, the proximate cause of the 
additional disability must also be an event not reasonably 
foreseeable.  Id.  But see generally Brown v. Gardner, 513 
U.S. 115 (1994) (for claims filed prior to October 1, 1997, a 
claimant is not required to show fault or negligence in 
medical treatment).

To establish causation, the evidence must show that VA's 
hospital care, medical or surgical treatment, or examination 
resulted in additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  38 C.F.R. § 3.361(c)(1).

Such VA treatment cannot cause the continuance or natural 
progress of a disease or injury for which such care was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2).

In addition to a showing of additional disability or death, 
there must be evidence showing either that VA failed to 
exercise the degree of care that would be expected of a 
reasonable health care provider, or that VA furnished 
treatment without the informed consent of the veteran and his 
representative, in compliance with 38 C.F.R. § 17.32.  Minor 
deviations from the 38 C.F.R. § 17.32 requirements that are 
immaterial under the circumstances of a case will not defeat 
a finding of informed consent.  Consent may be express or 
implied as specified under 38 C.F.R. § 17.32(b), as in 
emergency situations.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  The event need not 
be completely unforeseeable or unimaginable but must be one 
that a reasonable health care provider would not have 
considered to be an ordinary risk of the treatment provided.  
In determining whether an event was reasonably foreseeable, 
VA will consider whether the risk of that event was the type 
of risk that a reasonable health care provider would have 
disclosed in connection with the informed consent procedures 
of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

III.  Diabetes mellitus and a claimed heart disorder

In this case, the veteran has asserted that all of his 
claimed disorders resulted from reactions to such medications 
as Bactrim and Septra prescribed for a service-connected 
prostate disorder.  VA medical records dating back to 1977 
confirm his use of those medications during periods of VA 
treatment.  An October and November 1980 private hospital 
report indicates that the veteran had a probable febrile 
reaction to Macrodantin, which was used as part of his 
prostatitis treatment.

While the Board does not dispute that the veteran took the 
noted medications as part of VA treatment, the question is 
whether he incurred additional disability as a result of such 
medications.  The claims file reflects that his diabetes 
mellitus was first noted in a July 1994 private hospital 
report, but no treatment providers have linked this disorder 
in any way to the VA-prescribed medications.  Moreover, there 
is no evidence of record indicating a current diagnosis of a 
heart disorder.

In January 2002, the veteran's claims file was reviewed by a 
VA treatment provider.  This treatment provider noted that 
the veteran quite likely did develop an allergic reaction and 
rash following use of Bactrim and/or Macrodantin, but this 
individual was "unaware of any medical evidence that would 
support him having these other persistent chronic 
disabilities related to this problem."  Indeed, it would be 
"a matter of speculation" to state that such disorders, 
including diabetes mellitus and a heart disorder, were 
related to the medications.  

Currently, the only evidence of record supporting the 
veteran's claims is his own lay opinion, as indicated in his 
October 2003 and March 2005 VA hearing testimony.  The 
veteran, however, has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation.  Accordingly, 
his lay opinion does not constitute medical evidence and 
lacks probative value.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); 
YT v. Brown, 9 Vet. App. 195, 201 (1996). 

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for diabetes mellitus and a heart 
disorder, and these claims must be denied.  In reaching this 
determination, the Board acknowledges that VA is statutorily 
required to resolve the benefit of the doubt in favor of the 
veteran when there is an approximate balance of positive and 
negative evidence regarding the merits of an outstanding 
issue.  That doctrine, however, is not applicable in this 
case because the preponderance of the evidence is against the 
veteran's claims.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990); 38 U.S.C.A. § 5107(b).

IV.  Liver and pancreas disorders

In the present case, the Board preliminarily notes that the 
veteran's section 1151 claims concerning liver and pancreas 
disorders were previously denied in a March 1997 rating 
decision, which the veteran was notified of but did not 
respond to.  Given this previous unappealed rating decision, 
the Board has a legal duty to address the "new and material 
evidence" requirement of 38 C.F.R. § 3.156(a) regardless of 
the actions of the RO, which in this case continued the 
denials on a de novo basis.  If the Board finds that no new 
and material evidence has been submitted, it is bound by a 
statutory mandate not to consider the merits of the case.  
Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd 83 F.3d 1380 
(Fed. Cir. 1996); see also McGinnis v. Brown,  4 Vet. App. 
239, 244 (1993).

Under 38 C.F.R. § 3.156(a) (2001), applicable in the present 
case because the veteran's application to reopen was received 
in July 2000, "new and material evidence" means evidence 
not previously submitted to agency decision makers which 
bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, such evidence must be 
"so significant that it must be considered in order to 
fairly decide the merits of the claim."  See generally Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).

At the time of the 1997 rating decision, there was no medical 
evidence of record confirming current liver and pancreas 
disorders.  As described in further detail below, however, 
evidence confirming liver and pancreas abnormalities has 
subsequently been obtained.  Such evidence thus bears 
directly and substantially on the matter under consideration, 
and the claims are reopened.

As the RO has already fully considered the veteran's reopened 
claims on a de novo basis, the Board preliminarily finds that 
there will be no prejudice to the veteran in readjudicating 
his reopened claims in the present decision.  See Bernard, 
supra.  Any requested readjudication of the de novo claims 
would be entirely cumulative of actions already taken and 
would result only in additional delay.

The Board also notes that the current version of 38 U.S.C.A. 
§ 1151 and the recently enacted 38 C.F.R. § 3.361 apply in 
this case even though the veteran's initially denied claim 
was received in February 1997, during which time the prior 
version of 38 U.S.C.A. § 1151 not requiring negligence or 
fault was in effect.  The date of claim for a reopened claim 
is considered to be, in cases involving a prior final 
disallowance, the date of receipt of the new claim.  
38 C.F.R. § 3.400(q).

A review of the claims file reflects that a CT scan from July 
1994 revealed fatty infiltration of the liver and a small 
contour abnormality in the proximal body and neck region of 
the pancreas.  A November 1994 endoscopic retrograde 
cholangiopancreatography was performed to determine whether 
there was carcinoma of the pancreas.  The studies revealed a 
normal pancreatic duct.  None of the treatment providers 
suggested that any current liver or pancreatic disorders were 
causally related to the prior use of such medications as 
Bactrim and Septra.

In November 1999, the veteran was seen at a VA facility, 
where he reported developing liver damage following the use 
of Bactrim in 1979.  The examining doctor did not further 
comment on this matter, however.  

In January 2002, the veteran's claims file was reviewed by a 
VA treatment provider.  This treatment provider noted that 
the veteran quite likely did develop an allergic reaction and 
rash following use of Bactrim and/or Macrodantin, but this 
individual was "unaware of any medical evidence that would 
support him having these other persistent chronic 
disabilities related to this problem."  Indeed, it would be 
"a matter of speculation" to state that such disorders, 
including liver and pancreas disorders, were related to the 
medications.  

Again, the only evidence of record supporting the veteran's 
claims is his own lay opinion, as indicated in his October 
2003 and March 2005 VA hearing testimony.  As noted above, 
however, he has not been shown to possess the requisite 
medical training or credentials needed to render a diagnosis 
or a competent opinion as to medical causation, and his lay 
opinion thus does not constitute medical evidence and lacks 
probative value.  See Espiritu v. Derwinski, 2 Vet. App. at 
494-95.

Overall, the preponderance of the evidence is against the 
veteran's claims of entitlement to compensation under 
38 U.S.C.A. § 1151 for liver and pancreas disorders, and 
these claims must be denied.  Again, 38 U.S.C.A. § 5107(b) is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claims.  See Gilbert v. 
Derwinski, 1 Vet. App. at 55.


ORDER

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for diabetes mellitus, claimed as 
secondary to medications prescribed by VA treatment 
providers, is denied.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a heart disorder, claimed as secondary 
to medications prescribed by VA treatment providers, is 
denied.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a liver disorder, claimed as secondary 
to medications prescribed by VA treatment providers, is 
reopened on the basis of new and material evidence; however, 
the de novo claim is denied.

The claim of entitlement to compensation under 38 U.S.C.A. 
§ 1151 (West 2002) for a pancreas disorder, claimed as 
secondary to medications prescribed by VA treatment 
providers, is reopened on the basis of new and material 
evidence; however, the de novo claim is denied.




REMAND

As noted above, a VA treatment provider noted in a January 
2002 opinion that the veteran's claimed diabetes mellitus, 
heart disorder, liver disorder, and pancreas disorder were 
not shown to be related to the use of medications prescribed 
by VA.  This same treatment provider, however, noted that it 
was "quite likely" that the veteran developed an allergy to 
one of his medications, as he subsequently developed a rash.  
The treatment provider nonetheless noted that "to state that 
any persistent disabilities are related to the taking of any 
medication would be a matter of speculation."  

A review of subsequent medical records shows that the veteran 
has continued to receive treatment for allergy-related skin 
problems.  In January 2003, he was treated by a private 
doctor for recurrent urticaria and angioedema, with 
complaints of itching and red lesions leading to swelling of 
the tongue and lips.  At that time, the doctor noted that the 
veteran "had another episode of hives a couple years ago 
when he was on some Bactrim and Septra for prostatitis."  
The doctor assessed a non-steroidal antiinflammatory allergy, 
particularly to Advil, but noted that the veteran "has a 
number of triggers for his urticaria and angioedema."  Upon 
a return visit in February 2003, the veteran reported reduced 
allergy attacks, with recurrent urticaria and angioedema 
under control with Benadryl.

The Board finds that the fact that the veteran continues to 
have problems with skin rashes, apparently of allergic 
origin, raises the question of whether the symptoms following 
his treatment for Bactrim, Macrodantin, and Septra might not 
have been simply acute and transitory in nature.  As noted 
above, one VA treatment provider has already related past 
allergic reactions and rashes to this treatment.  This 
matter, along with the question of whether there was 
carelessness, negligence, lack of proper skill, error in 
judgment, or a similar instance of fault on the part of VA 
treatment providers in prescribing such medications as 
Bactrim and Septra, should be addressed through a 
comprehensive VA examination.  See 38 U.S.C.A. § 5103A(d).

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  A letter should be sent to the 
veteran explaining, in terms of 
38 U.S.C.A. §§ 5103 and 5103A, the need 
for additional evidence regarding his 
claim.  The letter must inform the 
veteran about the information and 
evidence that is necessary to 
substantiate the claim, notify him of the 
type of evidence that VA will seek to 
provide, inform him of the type of 
evidence that he is expected to provide, 
and request that he provide any and all 
relevant evidence currently in his 
possession.  The veteran should also be 
advised that a disability evaluation and 
an effective date for the award of 
benefits will be assigned if the claim 
for compensation under 38 U.S.C.A. § 1151 
is granted.  See Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (March 
3, 2006).

2.  The veteran should then be afforded a 
VA examination, with an appropriate 
examiner who has reviewed his claims 
file, to determine the nature and 
etiology of his claimed rash/allergy 
disorder.  The examiner should first 
state whether a chronic disorder, 
manifested by a skin rash, is present.  
If so, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) that such disorder is 
attributable to carelessness, negligence, 
lack of proper skill, error in judgment, 
or a similar instance of fault on the 
part of VA treatment providers in 
prescribing such medications as Bactrim 
and Septra.  The examiner should further 
comment on whether the cause of the 
current disorder, if present, was an 
event not reasonably foreseeable.  All 
opinions and conclusions expressed by the 
examiner must be supported by a complete 
rationale in a typewritten report.

3.  Then, the claim of entitlement to 
compensation under 38 U.S.C.A. § 1151 for 
a skin disorder must be readjudicated.  
If the determination of this claim 
remains unfavorable, the veteran and his 
representative must be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  The veteran 
has the right to submit additional evidence and argument on 
this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  


____________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


